Citation Nr: 1219508	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  94-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent from October 1, 1994 to June 16, 1999 for residuals of a left foot injury.

2.  Entitlement to an initial disability rating greater than 20 percent from June 17, 1999 to September 26, 2006 (excluding the temporary total rating period from January 17, 2005 to March 31, 2005) for residuals of a left foot injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to residuals of a left foot injury, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974, September 1974 to February 1978, and August 1991 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1993 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in pertinent part, granted service connection for residuals of a fractured left heel (0 percent, from October 1, 1992).  Following receipt of notification of that decision, the Veteran perfected a timely appeal with respect to the assignment of a noncompensable rating for his service-connected left foot disability.  During the current appeal, and specifically by an April 2001 rating action, the RO awarded a compensable evaluation of 20 percent, effective from June 17, 1999, for this disability.

In April 2005, the Board remanded the Veteran's increased rating claim to the RO, through the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  By an August 2005 decision, the RO awarded a temporary total rating (based on the need for surgical or other treatment necessitating convalescence) from January 17, 2005 but continued the 20 percent evaluation from March 1, 2005.  By a June 2006 determination, the RO extended this temporary total rating through March 31, 2005 but continued the 20 percent rating from April 1, 2005.

Meanwhile, the AMC completed the actions requested in the Board's April 2005 Remand.  Then, in January 2007, the AMC granted an increased rating of 30 percent, effective from September 27, 2006, for the Veteran's service-connected left foot disability.  In addition, the AMC granted service connection for residual scars of the left ankle (10 percent, effective from September 28, 2006).

Upon receipt of the claims folder and a consideration of the evidence of record, the Board, in June 2008, granted a 10 percent rating for the Veteran's service-connected left foot disability prior to June 17, 1999 and denied evaluations greater than 20 percent for this disorder from June 17, 1999 to September 26, 2006 (excluding the periods where the temporary total rating was effective), greater than 30 percent for this disability since September 27, 2006, and greater than 10 percent for the left ankle scars.  In an October 2008 rating action, the RO effectuated the Board's decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion For Partial Remand (Joint Motion) dated earlier that month.  In so doing, the Court vacated the Board's decision in part, and remanded the matter to the Board for further action consistent with the Joint Motion.  [In a May 2009 rating action, the RO noted that the 10 percent evaluation from October 1, 1992 to September 30, 1994 was discontinued due to the Veteran's active service.  This compensable rating became effective on October 1, 1994.]

According to the Joint Motion, the Veteran abandoned the issues of entitlement to a rating greater than 30 percent for the service-connected left foot disability since September 27, 2006 and entitlement to an evaluation greater than 10 percent for the service-connected left ankle scars.  Thus, the only issues vacated by the Court and remanded to the Board are those claims for initial ratings greater than 10 percent from October 1, 1994 to June 16, 1999 and greater than 20 percent from June 17, 1999 to September 26, 2006 (excluding the temporary total rating period from January 17, 2005 to March 31, 2005).  

In April 2010, the Board denied the Veteran's appeal regarding the claims for initial ratings greater than 10 percent from October 1, 1994 to June 16, 1999 and greater than 20 percent from June 17, 1999 to September 26, 2006 (excluding the temporary total rating period from January 17, 2005 to March 31, 2005).  Thereafter, the Veteran appealed the Board's decision to the Court, and in November 2011, the Court issued a Memorandum Decision in which it vacated the Board's April 2010 decision and remanded the matter to the Board for further action consistent with its decision.  

In characterizing the matters on appeal, the Board notes that a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the present appeal, the Veteran has alleged that he was forced to retire from his position as an emergency medical technician (EMT) in December 2000 due to his left foot disability and that he has been unemployed ever since.  Because ratings for the Veteran's left foot disability pertinent to this time period (i.e., December 2000 through the present) are under appellate review, the Board has listed this issue on the title page.  

For the reasons discussed below, the Veteran's initial rating claims and his claim for a TDIU are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As a final note, in addition to asserting entitlement to a TDIU due solely to service-connected residuals of left foot injury, the record reflects that the Veteran has also raised the issue of entitlement to a TDIU due to all of his service-connected disabilities.  The issue of entitlement to a TDIU due to service-connected disabilities was previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in April 2010, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over a claim for TDIU due to all service-connected disabilities, and it is REFERRED to the AOJ for appropriate action.  


REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further RO action in connection with the claims remaining on appeal is warranted.  

The Veteran is seeking higher initial ratings for residuals of a left foot injury (previously characterized as residuals of left heel fracture) for the period dated from October 1, 1994 through September 26, 2006 (excluding the temporary total rating period from January 17, 2005 to March 31, 2005).  Rating decisions dated throughout this appeal reflect that symptomatology contemplated by the ratings assigned during this period include left heel and ankle pain, limited range of motion of the ankle joint, and ankle instability.  

Relevant law and regulations state that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011).  Also, when a veteran has both service-connected and nonservice-connected disabilities, the VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, the claims folder contains medical evidence that, in addition to chronic left heel pain, the Veteran has been diagnosed with plantar fasciitis, pes planus with associated impingement syndrome of the left ankle, osteoarthritis of the first metatarsophalangeal and interphangeal joints, and osteochondral defect of the talar dome (also known as osteochondritis dissecans).  Pertinent to the current remand, none of the medical evidence of record discusses whether any of these left foot disorders represent residuals of the Veteran's service-connected injury or are otherwise associated with his service-connected disability picture.  There is a March 2001 VA opinion which states that "the diagnosis at that [1995 VA examination] was plantar fascitis [sic] and pes planus deformity is related to the ankle pain and instability."  However, as noted by the Court in its November 2011 Memorandum Decision, this statement lacks clarity and deciphering its meaning is problematic.  Thus, absent more specific medical evidence addressing whether the Veteran's various diagnoses of the left foot and ankle are associated with his service-connected injury, the Board finds a remand is necessary to obtain a medical opinion regarding such issue.  

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claim and has been reasonably raised by the evidence of record.  However, VA has not yet adjudicated a claim for TDIU due to residuals of left foot injury.  Because this issue is part of the Veteran's claim for higher initial ratings, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication, including a VA opinion as to his employability during the pertinent period on appeal.

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the above has been completed to the extent possible, send the claims folder to a physician competent to opine as to foot-related disabilities.  Following review of the claims file, to specifically include a September 1994 podiatry evaluation at the National Naval Medical Center in Bethesda, VA examination reports dated in June 1995, October 1998, and February 2000, private treatment records from Seaview Orthopaedics, and a March 2001 VA opinion, the examiner should provide a response to the following questions:

	(a) For the period from October 1, 1994 to September 26, 2006, the reviewing physician should identify all residuals associated with the Veteran's service-connected left foot/heel injury.  Such discussion should specifically state whether any of the diagnosed conditions of record, including plantar fasciitis, pes planus with associated impingement syndrome of the left ankle, osteoarthritis of the first metatarsophalangeal and interphangeal joints, and osteochondral defect of the talar dome (also known as osteochondritis dissecans), are a residual of the Veteran's service-connected left foot injury or residual scar.  

	(b) If the physician concludes that any diagnosed condition is not associated with the Veteran's service-connected left foot injury, then he/she should state whether the symptomatology associated with such condition can be distinguished from those symptoms associated with the Veteran's service-connected left foot disability and scar picture.  If so, the physician should identify what symptoms can be attributed only to the nonservice-connected disability.

	(c) Finally, the physician should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected residuals of a left foot injury and residual scar renders him unable to secure or follow a substantially gainful occupation at any point between October 1, 1994, and September 26, 2006.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If an examination is deemed necessary, one should be provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal, to include consideration of entitlement to a TDIU due to residuals of a left foot injury (to include on an extra-schedular basis under 38 C.F.R. § 4.16(b)).  If any benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



